DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/688,092, filed on February 9, 2022.

Drawings
The drawings are objected to because Figures 1-5 lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductive and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in line 1, the abstract recites the term “comprises”, which is improper language for the abstract.  The applicant should replace the term “comprises” with the term –has--, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guetig et al (Pub Num 2015/0228378, herein referred to as Guetig) in view of Hardie et al (Pat Num 5,483,020, herein referred to as Hardie).  Guetig discloses cable (Figs 1-3) that provides low cost, high speed cable having high signal integrity and quality and improved cable density for ensuring a consistent distance between two center conductors of the cable (Paragraph 22).   Specifically, with respect to claim 1, Guetig discloses a cable (100, Fig 1) comprising a pair of insulated core wires (50, 60, & 40) extending parallel to each other in a longitudinal direction (Fig 1), each of the insulated core wires (50, 60, & 40) including a central conductor (50 & 60) and a core insulation layer (40)  surrounding the central conductor (50 & 60) in a circumferential direction (Fig 1, Paragraph 49), a first metal shielding layer (30) wrapped around the pair of insulated core wires (1), an outer layer (10) comprises a second metal shielding layer (i.e. aluminum layer of 10) wrapped around the first metal shielding layer (30) and an outer insulation layer (PET tape of 10) wrapped around an outer circumferential surface of the second metal shielding layer (aluminum layer of 10, Paragraph 67).   With respect to claim 2, Guetig discloses that the cable (100) further comprising a first drain wire (20) disposed between the first metal shielding layer (30) and the second metal shielding layer (aluminum layer of 10, Paragraph 65, Fig 1).   With respect to claim 3,  Guetig discloses that the first drain wire (30) is pressed against an outer circumferential surface of the first metal shielding layer (30) by the second metal shielding layer (aluminum layer of 10, Figs 1-2).   With respect to claim 4, Guetig discloses that the cable (100) further comprises a second drain wire (25), wherein the first and second drain wires (20 & 25, respectively) are located at opposite radial outer sides (left and right) of the pair of insulated core wires (50 & 60), respectively (Paragraph 65, Fig 1).  With respect to claim 5, Guetig discloses that the centers of the central conductors (50 & 60) of the pair of insulated core wires (50, 60, & 40) are located in the same radial plane as a centers of the first and second drain wires (20 & 25, Paragraph 65, Fig 1).   With respect to claim 6, Guetig discloses that the first drain wire (20) is located at a side of one of the pair of insulated core wires (50 & 40) facing away from the other of the pair of insulated core wires (60 &40) in a radial direction (Fig 1).  With respect to claim 7, Guetig discloses that the  centers of the central conductors (50 & 60) of the pair of insulated core wires (50, 60, & 40) are located in the same radial plane as a center of the first drain wire (20, Paragraph 65, Fig 1).   With respect to claim 10, Guetig discloses that at least one of the second metal shielding layer (aluminum layer of 10) and the first metal shielding layer (30) are capable of being a drain wire suitable for electrical connection with an external ground (Paragraph 62).   With respect to claim 11, Guetig discloses that the second metal shielding layer (aluminum layer of 10) is directly wrapped around an outer circumferential surface of the first metal shielding layer (30, Fig 1), wherein the cable (100)  may be provided with no separate drain wire (Paragraph 62).   With respect to claim 12, Guetig discloses that the cable (100) may  further comprise a shield layer (30, Fig 1, Paragraph 60) comprising an inner insulation layer (Mylar of 30) wrapped around the core insulation layers (left and right 40) of the pair of insulated core wires (left and right 50, 60, & 40) to fix the pair of insulated core wires (left and right 50, 60, & 40) such that the core insulation layers (left and right 40) of the pair of insulated core wires (left and right 50, 60, & 40) abut against each other on outer circumferential surfaces thereof at sides facing toward each other (Paragraph 60). With respect to claim 13, Guetig discloses that the outer insulation layer (PET layer of 10) is capable of being directly bonded to the outer circumferential surface of the second metal shielding layer (aluminum of 10) through thermal fusion melting (Paragraph 67).   With respect to claim 14, Guetig discloses a cable (100, Fig 1) comprising a pair of insulated core wires (50, 60, & 40) extending parallel to each other in a longitudinal direction (Fig 1), each of the insulated core wires (50, 60, & 40) including a central conductor (50 & 60) and a core insulation layer (40)  surrounding the central conductor (50 & 60) in a circumferential direction (Fig 1, Paragraph 49), a first metal shielding layer (30) wrapped around the pair of insulated core wires (1), an outer layer (10) comprises a second metal shielding layer (i.e. aluminum layer of 10) wrapped around the first metal shielding layer (30) and an outer insulation layer (PET tape of 10) wrapped around an outer circumferential surface of the second metal shielding layer (aluminum layer of 10, Paragraph 67),  a first drain wire (20) disposed between the first metal shielding layer (30) and the second metal shielding layer (aluminum layer of 10, Paragraph 65, Fig 1), wherein the first drain wire (20) is located at a side of one of the pair of insulated core wires (50 & 40) facing away from the other of the pair of insulated core wires (60 &40) in a radial direction (Fig 1) and the centers of the central conductors (50 & 60) of the pair of insulated core wires (50, 60, & 40) are located in the same radial plane as a center of the first wires (20, Paragraph 65, Fig 1) and an inner insulation layer (Mylar of 30) wrapped around the core insulation layers (left and right 40) of the pair of insulated core wires (left and right 50, 60, & 40) to fix the pair of insulated core wires (left and right 50, 60, & 40) such that the core insulation layers (left and right 40) of the pair of insulated core wires (left and right 50, 60, & 40) abut against each other on outer circumferential surfaces thereof at sides facing toward each other (Paragraph 60).   With respect to claim 15, Guetig discloses that the cable (100) further comprises a second drain wire (25), wherein the first and second drain wires (20 & 25, respectively) are located at opposite radial outer sides (left and right) of the pair of insulated core wires (50 & 60), respectively (Paragraph 65, Fig 1).  With respect to claim 16, Guetig discloses that the centers of the central conductors (50 & 60) of the pair of insulated core wires (50, 60, & 40) are located in the same radial plane as a centers of the first and second drain wires (20 & 25, Paragraph 65, Fig 1).  With respect to claim 17,  Guetig discloses that the first drain wire (30) is pressed against an outer circumferential surface of the first metal shielding layer (30) by the second metal shielding layer (aluminum layer of 10, Figs 1-2).	
	While Guetig discloses the central conductors are covered with insulation, respectively, Guetig doesn’t necessarily disclose the core insulation layer wrapped around the central conductor (claims 1 & 14).
	Hardie teaches a cable (Figs 1-4) that maintains the first and second conductors in a parallel relation over the length of the cable during the stresses of handling, manufacturing, installation, or use, while also transmitting reliable differential signals with low skew between the first and second conductors at high speeds over an extended length resulting in the maximum time delay skew of less than 200pSec/30m (Col 3, lines 13-25).  Specifically, with respect to claims 1 & 14, Hardie teaches a cable (10, Fig 1) comprising a pair of insulated core wires (12 & 18, 14 & 20, respectively) extending parallel to each other in a longitudinal direction (Fig 1), each of the insulated core wires (12 & 18, 14 & 20, respectively) including a central conductor (12 & 14, respectively) and a core insulation layer (18 & 20, respectively)  surrounding the central conductor (12 & 14) in a circumferential direction (Fig 1), a first metal shielding layer (22) wrapped around the pair of insulated core wires (12 & 18, 14 & 20, respectively),  and an outer layer (24) wrapped around the first metal shielding layer (22), wherein the core insulation layers (18 & 20) may be made by any known method such as extrusion, or forming a tape layer and wrapping the insulation around the conductors (12 & 14, Col 7, lines 10-16).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of Guetig to comprise the insulation layer being a tape wrapped around the conductors configuration as taught by Hardie because Hardie teaches that such a configuration provides a cable (Figs 1-4) that maintains the first and second conductors in a parallel relation over the length of the cable during the stresses of handling, manufacturing, installation, or use, while also transmitting reliable differential signals with low skew between the first and second conductors at high speeds over an extended length resulting in the maximum time delay skew of less than 200pSec/30m (Col 3, lines 13-25). 
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guetig (Pub Num 2015/0228378) ) in view of Hardie (Pat Num 5,483,020), as applied to claims 1-2 above (herein referred to as modified Guetig), further in view of Shigehiro et al (JP Pat Num 2001-093357A, herein referred to as Shigehiro).  Modified Guetig discloses cable (Figs 1-3) that provides low cost, high speed cable having high signal integrity and quality and improved cable density for ensuring a consistent distance between two center conductors of the cable (Paragraph 22), as applied to claims 1-2 above.
	While modified Guetig teaches a first and second drawn wire being located at opposite radial outer sides of the pair of insulated core wires, respectively, modified Guetig doesn’t necessarily disclose the first drain wire being located between the centers of the central conductors of the pair of insulated core wires in a direction parallel to a virtual line extending between the centers of the central conductors (claim 8), nor the second conductor being opposite the first drain wire of claim 8 (claim 9).
	Shigehiro teaches a cable (Figs 1-2C) that provides differential signals capable of keeping characteristic impedance in a differential pair balanced and grounded while also producing smaller internal or interstitial skew, less crosstalk, and transfers data at a higher speed (abstract).  Specifically, with respect to claims 8 & 9, Shigehiro teaches a cable (Figs 1-2c) comprising a pair of insulated core wires (4 & 4, respectively) extending parallel to each other in a longitudinal direction (Fig 1), each of the insulated core wires (4 & 4, respectively) including a central conductor (1 & 1, respectively) and a core insulation layer (2 & 2, respectively)  surrounding the central conductor (1 & 1) in a circumferential direction (Fig 1), a metal shielding layer (5) wrapped around the pair of insulated core wires (4 & 4, respectively),  a first and second drain wire (6 & 6, respectively) in contact with the metal shield (5), and an outer layer (9) wrapped around the metal shielding layer (5), wherein the first drain wire (left 6, Fig 2b) is located at a side of one of the pair of insulated core wires (left 4) facing away from the other of the pair of insulated core wires (right 4) in a radial direction (Fig 1) and the centers of the central conductors (1 & 1, respectively) of the pair of insulated core wires (4 & 4, respectively) are located in the same radial plane as a center of the first wires (1 & 1, respectively) or the first drain wire (top 6, Fig 2c) may be located between the centers of the central conductors (1 & 1, respectively) of the pair of insulated core wires (4 & 4, respectively) in a direction parallel to a virtual line extending between the centers of the central conductors (1 & 1), wherein the second conductor (left 6 in Fig 2b or bottom 6 in Fig 2c) is opposite the first drain wire (top 6 in Fig 2b or top 6 in Fig 2c).

	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of modified Guetig to comprise the drain wire located between the centers of the central conductors of the pair of insulated core wires in a direction parallel to a virtual line extending between the centers of the central conductors, wherein the second conductor is opposite the first drain wire configuration as taught by Shigehiro because Shigehiro teaches that either configuration, the first drain wire being located at a side of one of the pair of insulated core wires facing away from the other of the pair of insulated core wires in a radial direction and the centers of the central conductors of the pair of insulated core wires are located in the same radial plane as a center of the first wires or the first drain wire being located between the centers of the central conductors of the pair of insulated core wires in a direction parallel to a virtual line extending between the centers of the central conductors, wherein the second conductor is opposite the first drain wire, provides a cable (Figs 1-2C) that provides differential signals capable of keeping characteristic impedance in a differential pair balanced and grounded while also producing smaller internal or interstitial skew, less crosstalk, and transfers data at a higher speed (abstract) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmer et al (Pat Num 10,438,724, herein referred to as Dettmer) in view of Hardie et al (Pat Num 5,483,020, herein referred to as Hardie).  Dettmer discloses a cable (Figs 1-2)  that reduces crosstalk and skew, thereby resulting an improved data cable having improved signals at higher speeds (Col 2, lines 36-60).  Specifically, with respect to claim 18, Dettmer discloses a cable (30, Figs 1-2) comprising a pair of insulated core wires (left and right 8) extending parallel to each other in a longitudinal direction (Col 6, lines 8-10), wherein each of the insulated core wires (left and right 8) includes a central conductor (10 & 10, respectively) and a core insulation layer (12 & 12, respectively) surrounding the central conductor (10 & 10, respectively) in a circumferential direction (Col 6, lines 1-7),  a first metal shielding layer (14) wrapped around the pair of insulated core wires (left and right 8), a second metal shielding layer (16) wrapped around the first metal shielding layer (14, Col 6, lines 11-16),  an outer insulation layer (18) wrapped around an outer circumferential surface of the second metal shielding layer (16, Col 6, lines 15-20), a first drain wire (20) disposed between the first metal shielding layer (14) and the second metal shielding layer (16, Col 6, lines 20-25), wherein the first drain wire (20) is located between centers of the central conductors (10 & 10, respectively) of the pair of insulated core wires (left and right 8) in a direction parallel to a virtual line extending between the centers of the central conductors (10 & 10, respectively) and wherein the inner shield layer (14) comprises an inner insulation layer (22) wrapped around the core insulation layers (12 & 12, respectively) of the pair of insulated core wires (left and right 8) to fix the pair of insulated core wires (left and right 8) such that the core insulation layers (12 & 12) of the pair of insulated core wires (left and right 8) abut against each other on outer circumferential surfaces thereof at sides facing toward each other (as shown in Figs 2-5).  With respect to claim 20, Dettmer discloses that the  first drain wire (20) is pressed against an outer circumferential surface of the first metal shielding layer (14) by the second metal shielding layer (16, Fig 1).
	While Dettmer discloses the central conductors being covered with insulation, respectively, Dettmer doesn’t necessarily disclose the core insulation layer wrapped around the central conductor (claim 18).
	Hardie teaches a cable (Figs 1-4) that maintains the first and second conductors in a parallel relation over the length of the cable during the stresses of handling, manufacturing, installation, or use, while also transmitting reliable differential signals with low skew between the first and second conductors at high speeds over an extended length resulting in the maximum time delay skew of less than 200pSec/30m (Col 3, lines 13-25).  Specifically, with respect to claims 1 & 14, Hardie teaches a cable (10, Fig 1) comprising a pair of insulated core wires (12 & 18, 14 & 20, respectively) extending parallel to each other in a longitudinal direction (Fig 1), each of the insulated core wires (12 & 18, 14 & 20, respectively) including a central conductor (12 & 14, respectively) and a core insulation layer (18 & 20, respectively)  surrounding the central conductor (12 & 14) in a circumferential direction (Fig 1), a first metal shielding layer (22) wrapped around the pair of insulated core wires (12 & 18, 14 & 20, respectively),  and an outer layer (24) wrapped around the first metal shielding layer (22), wherein the core insulation layers (18 & 20) may be made by any known method such as extrusion, or forming a tape layer and wrapping the insulation around the conductors (12 & 14, Col 7, lines 10-16).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of Dettmer to comprise the insulation layer being a tape wrapped around the conductors configuration as taught by Hardie because Hardie teaches that such a configuration provides a cable (Figs 1-4) that maintains the first and second conductors in a parallel relation over the length of the cable during the stresses of handling, manufacturing, installation, or use, while also transmitting reliable differential signals with low skew between the first and second conductors at high speeds over an extended length resulting in the maximum time delay skew of less than 200pSec/30m (Col 3, lines 13-25). 
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmer et al (Pat Num 10,438,724) in view of Hardie (Pat Num 5,483,020), as applied to claim 18 above (herein referred to as modified Dettmer), further in view of Shigehiro (JP Pat Num 2001-093357A).   Dettmer discloses a cable (Figs 1-2)  that reduces crosstalk and skew, thereby resulting an improved data cable having improved signals at higher speeds (Col 2, lines 36-60).  Specifically, Dettmer discloses a cable (30), wherein a second drain wire (20) may be incorporated between the first shield layer (14) and the second shield layer (16, Col 6, lines 20-26).
	While modified Dettmer teaches a first drain wire being located between the centers of the central conductors of the pair of insulated core wires in a direction parallel to a virtual line extending between the centers of the central conductors, Dettmer doesn’t necessarily disclose the second conductor being opposite the first drain wire (claim 19).
	Shigehiro teaches a cable (Figs 1-2C) that provides differential signals capable of keeping characteristic impedance in a differential pair balanced and grounded while also producing smaller internal or interstitial skew, less crosstalk, and transfers data at a higher speed (abstract).  Specifically, with respect to claim 19, Shigehiro teaches a cable (Figs 1-2c) comprising a pair of insulated core wires (4 & 4, respectively) extending parallel to each other in a longitudinal direction (Fig 1), each of the insulated core wires (4 & 4, respectively) including a central conductor (1 & 1, respectively) and a core insulation layer (2 & 2, respectively)  surrounding the central conductor (1 & 1) in a circumferential direction (Fig 1), a metal shielding layer (5) wrapped around the pair of insulated core wires (4 & 4, respectively),  a first and second drain wire (6 & 6, respectively) in contact with the metal shield (5), and an outer layer (9) wrapped around the metal shielding layer (5), wherein the first drain wire (left 6, Fig 2b) is located at a side of one of the pair of insulated core wires (left 4) facing away from the other of the pair of insulated core wires (right 4) in a radial direction (Fig 1) and the centers of the central conductors (1 & 1, respectively) of the pair of insulated core wires (4 & 4, respectively) are located in the same radial plane as a center of the first wires (1 & 1, respectively) or the first drain wire (top 6, Fig 2c) may be located between the centers of the central conductors (1 & 1, respectively) of the pair of insulated core wires (4 & 4, respectively) in a direction parallel to a virtual line extending between the centers of the central conductors (1 & 1), wherein the second conductor (left 6 in Fig 2b or bottom 6 in Fig 2c) is opposite the first drain wire (top 6 in Fig 2b or top 6 in Fig 2c).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of modified Dettmer to comprise the drain wire located between the centers of the central conductors of the pair of insulated core wires in a direction parallel to a virtual line extending between the centers of the central conductors, wherein the second conductor is opposite the first drain wire configuration as taught by Shigehiro because Shigehiro teaches that either configuration, the first drain wire being located at a side of one of the pair of insulated core wires facing away from the other of the pair of insulated core wires in a radial direction and the centers of the central conductors of the pair of insulated core wires are located in the same radial plane as a center of the first wires or the first drain wire being located between the centers of the central conductors of the pair of insulated core wires in a direction parallel to a virtual line extending between the centers of the central conductors, wherein the second conductor is opposite the first drain wire, provides a cable (Figs 1-2C) that provides differential signals capable of keeping characteristic impedance in a differential pair balanced and grounded while also producing smaller internal or interstitial skew, less crosstalk, and transfers data at a higher speed (abstract) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 29, 2022